          Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 1 of 11. PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

JONATHAN CASIEL CHAVEZ CARDOZA, )                     Case No.
c/o Kenneth D. Myers, Esq.
6100 Oak Tree Blvd., Suite 200  )
Cleveland, OH 44131
                                )                     JUDGE:
and
                                )
MAURICIO SIERRA GARCIA
c/o Dana Andrassy Lanigan, Esq. )
31012 Lake Road
Bay Village, OH 44140           )

   Plaintiffs/Petitioners,                    )       PETITION FOR HABEAS
                                                      CORPUS AND COMPLAINT FOR
                                              )       INJUNCTIVE RELIEF
-vs-
                                              )
Christopher LaRose, Warden
Northeast Ohio Correctional Center            )
2240 Hubbard Road
Youngstown, OH 44505                          )
Sued in his official capacity
                                              )
and
                                              )
Thomas Homan, Acting Director
U.S. IMMIGRATION AND CUSTOMS                  )
ENFORCEMENT (“ICE”)
500 12th St. SW                               )
Washinton D.C. 20536
Sued in his official capacity                 )

and                                           )

Rebecca Adducci, Director                         )
ICE Detroit Field Office
c/o Ofice of the General Counsel                  )


                                             -1-
          Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 2 of 11. PageID #: 2



U.S. DEPARTMENT OF HOMELAND                      )
SECURITY
Mail Stop 3650                                   )
Washington D.C. 20528
Sued in her official capacity                    )

                                                 )
and
                                                 )
KIRSTJEN NIELSEN, Secretary of DHS
Washington D.C. 20528                            )
Sued in her official capacity
                                                 )
and
                                                 )
JEFFERSON BEAUREGARD SESSIONS III,
Attorney General of the United States            )
950 Pennsylvania Ave. NW
Washington D.C. 20530                            )
Sued in his official capacity
                                                 )

   Defendants/Respondents.                       )




                                       INTRODUCTION

       1. This case challenges the United States government’s policy and practice of failing to

grant parole to asylum-seekers who are awaiting hearings on their asylum requests.

       2. Plaintiff Jonathan Casiel Chavez Cardoza is a native and citizen of Honduras who is

legally seeking asylum and who has been detained in the Northeast Ohio Correctional Center

(NEOCC) since April, 2018, and who has been separated from his wife and children since that

time for no legitimate reason and who has been denied parole in contravention of two prior court


                                               -2-
            Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 3 of 11. PageID #: 3



orders.

          3. Plaintiff Mauricio Sierra Garcia is also a native and citizen of Honduras who is legally

seeking asylum and who has been detained in the NEOCC since February, 2018, and who has

been separated from his common-law wife and child since at least that time for no legitimate

reason and who has been denied parole in contravention of two prior court orders.

          4. These plaintiffs/petitioners bring this action to have the government grant them parole

and reunite them with their families, from whom they have been separated now for more than six

and eight month, respectively. Without any assertions of abuse, neglect, or parental unfitness,

with no allegations of flight risk or danger to society, and with no hearings of any kind, much

less the type of individualized hearing mandated by other court decisions, the government is

detaining these individuals in facilities thousands of miles from their families.

          5. Defendants have ample ways to keep families together during the asylum process, and

ample ways to keep track of asylum-seekers who are freed from detention while their cases are

pending. Yet the defendants have chosen to keep these individuals detained and separated from

their families as a matter of course, in contravention of the these individuals’ constitutional and

statutory rights, including the Due Process Clause of the Fifth Amendment and the

Administrative Procedures Act (APA), which prohibits arbitrary governmental action.


                                           JURISDICTION

          6. This case arises under the Fifth Amendment to the United States Constitution, federal

asylum statutes and the APA. This court has jurisdiction under 28 U.S.C. Section 1331 (federal

question jurisdiction), 28 U.S.C. Section 2241 (habeas jurisdiction), and Art. I, Section 9, cl. 2 of



                                                  -3-
           Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 4 of 11. PageID #: 4



the United States Constitution (“Suspension Clause”). Plaintiffs are in custody for purposes of

habeas jurisdiction.


                                               VENUE

       7. Venue is proper under 28 U.S.C. Section 1391 because Chavez and Sierra are detained

within this District and a substantial portion of the relevant facts occurred within this District.



                                              PARTIES

       8. Plaintiff Jonathan Casiel Chavez Cardoza is a citizen of Honduras. He is seeking

asylum in the United States, along with his wife and two children, ages 5 and 2.

       9. Plaintiff Mauricio Sierra Gacia is also a citizen of Honduras. He is seeking asylum in

the United States, along with his common-law wife and her child, age 2.

       10. Defendant Christopher LaRose is the warden of the Northeast Ohio Correctional

Center (NEOCC) in Youngstown, Ohio, within the Northern District of Ohio, the site where both

plaintiffs are currently detained. He is a legal custodian of the plaintiffs.

       11. Defendant Thomas Homan is the Acting Director of the U.S. Immigration and

Customs Enforcement (“ICE”) agency, which is a sub-agency of the U.S. Department of

Homeland Security, which is responsible for carrying out removal orders and overseeing

immigration detention.

       12. Defendant Rebecca Adducci is the Director of the Detroit Field Office of ICE, which

is the regional field office that oversees detention facilities in the Detroit region, including

NEOCC.



                                                  -4-
           Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 5 of 11. PageID #: 5



        13. Defendant Krisjen Nielsen is the Secretary of the U.S. Department of Homeland

Security (“DHS”), which has responsibility for enforcing the immigration laws of the United

States, and is a legal custodian of the plaintiffs.

        14. Defendant Jefferson Beauregard Sessions III is the Attorney General of the United

States. In this capacity, he has responsibility for the administration of the immigration laws

pursuant to 8 U.S.C. Section 1103, and is a legal custodian of the plaintiffs.



                                                FACTS

        15. Over the last year or so, the government has separated hundreds of migrant families

for no legitimate reason.

        16. Almost all of these families have fled persecution and are seeking asylum. Although

there are not allegations that these individuals are unfit or abusing their children in any way, the

government has separated these families, often placing individuals thousands of miles away from

their spouses and children for no legitimate reason, and then denying them parole while their

asylum claims are pending, with no hearings and no determination that the detainees are flight

risks or dangers to society.

        17. These measures are not only unnecessary, but they are arbitrary and capricious; there

are both governmental and non-governmental shelters available, especially near border towns,

that specialize in housing and caring for families, including asylum-seeking families, while their

immigration applications are adjudicated.

        18. Plaintiffs Chavez and Sierra are two of the many individuals who have been

separated from their families and detained with no parole hearing.


                                                      -5-
           Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 6 of 11. PageID #: 6



        19. Plaintiff Chavez is a native and citizen of Honduras. He entered the United States

after presenting himself for inspection with his wife and two children, ages 5 and 2, through the

Eagle Pass, TX Port of Entry on or about April 12, 2018. He was separated from his wife and

children at this time and has not seem then since.

        20. Chavez was taken to the Northeast Ohio Correctional Center in Youngstown, Ohio,

where he has remained since April, 2018.

        21. On April 23, 2018, plaintiff Chavez’s wife, Eda Erazo Ramirez, was found to have a

credible fear of persecution in Honduras.

        22. Because Chavez arrived with his wife, the credible fear determination applies to him

as well as to his wife.

        23. On June 26, 2018, the U.S. District Court for the Southern District of California

issued a nationwide preliminary injunction which stated, in pertinent part:

                        “(1) Defendants, and their officers, agents, servants,
                employees, attorneys, and all those who are in active concert or
                participation with them, are preliminarily enjoined from detaining
                Class Members in DHS custody without and apart from their minor
                children, absent a determination that the parent is unfit or presents
                a danger to the child, unless the parent affirmatively, knowingly
                and voluntarily declines to be reunited with the child in DHS
                custody.”

                Ms. L v. U.S. Immigration and Customs Enforcement (“ICE”),
                U.S. Dist Ct., S.D. Calif., Case No. 18cv0428.

        24. On July 2, 2018, the U.S. District Court for the District of Columbia issued a

nationwide injunction, which stated, in pertinent part:

                        “(3) Defendants are hereby ENJOINED from denying
                parole to any provisional class members absent an individualized
                determination, through the parole process, that such provisional


                                                 -6-
          Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 7 of 11. PageID #: 7



               class member presets a flight risk and danger to the community.
                       (4) The individualized determination of flight risk and
               danger to the community referenced above shall be based on the
               specific facts of each provisional class member’s case. Such
               determinations, moreover, shall not be based on categorical criteria
               applicable to all provisional class members;
                       (5) Defendants shall provide provisional class members
               with parole determinations that conform to all of the substantive
               and procedural requirements of U.S. Immigration and Customs
               Enforcement, Directive No. 11002.1, Parole of Arriving Aliens
               Found to Have a Credible Fear of Persecution or Torture (Dec. 8,
               2009);....”

               Ansly Damus v. Krstjen Nielsen, U.S. Dist. Ct., Dist of Columbia,
               Case No. 18-578.

       25. On July 2, 2018, Chavez applied for parole pending his asylum hearing. His request

was denied the same day with no hearing.

       26. On August 7, 2018, Chavez re-applied for parole; that request is pending.

       27. The government has no legitimate interest in separating Chavez from his wife and

children, and the government has no legitimate interest in refusing to grant parole to Chavez.

       28. Plaintiff Sierra is also a native and citizen of Honduras.

       29. He entered the United States through the Eagle Pass, TX Port of Entry on January 12,

2018, with his common-law wife and child, now age 2, and applied for asylum. He was separated

from his family at that point and has not seen them since. He was also taken to the NEOCC,

where he has remained since his initial detention.

       30. On February 6, 2018 Sierra was found to have a credible fear of torture if he returned

to Honduras.

       31. On June 28, 2018, Sierra applied for parole.

       32. On June 29, 2018, Sierra was denied parole.


                                                -7-
            Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 8 of 11. PageID #: 8



          33. On August 23, 3018, Sierra re-applied for parole; that request is pending, although

his attorney was told verbally that it had been denied.



                                        CAUSES OF ACTION

                                               COUNT I

                                      (Violation of Due Process)

          34. All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          35. The Due Process Clause of the Fifth Amendment applies to all “persons” on United

States soil and thus applies to plaintiffs Chavez and Sierra and all proposed class-members.

          36. Plaintiffs/petitioners Chavez and Sierra have a liberty interest under the Due Process

Clause in remaining together as a family.

          37. The separation of the plaintiffs/petitioners from their families violates substantive

due process because it furthers no legitimate purpose, much less a compelling governmental

interest.

          38. The separation of plaintiffs/petitioners from their families also violates procedural

due process because it was undertaken without any hearing.

          39. As a result of defendants’ actions and non-actions, plaintiffs/petitioners have suffered

the loss of their constitutional rights, loss of family integrity and loss of liberty.

                                               COUNT II

                                      (Violation of Due Process)

          40. All of the foregoing allegations are repeated and re-alleged as though fully set forth


                                                   -8-
            Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 9 of 11. PageID #: 9



herein.

          41. The Due Process Clause of the Fifth Amendment applies to all “persons” on United

States soil and thus applies to plaintiffs/petitioners Chavez and Sierra.

          42. Plaintiffs/petitioners Chavez and Sierra have a liberty interest under the Due Process

clause in freedom from detention absent an individualized determination of risk of flight or

danger to society.

          43. The ongoing detention of the plaintiffs/petitioners without parole, despite the absence

of an individualized determination of risk of flight or danger to society violates the procedural

due process rights of the plaintiffs/petitioners because it furthers no legitimate purpose, much

less a compelling governmental interest.

          44. As a result of defendants’ actions and non-actions, plaintiffs/petitioners have suffered

loss of their constitutional rights, including loss of liberty.

                                              COUNT III

                  (Administrative Procedure Act–Arbitrary and Capricious Practice)

          45. All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          46. The APA prohibits agency action that is arbitrary and capricious.

          47. Defendants’ separation of plaintiffs/petitioners from their families and denial of

parole without individualized hearings and absent credible allegations of risk of flight or danger

to society is arbitrary and capricious and is in violation of the APA, 5 U.S.C. Section 706.

          48. As a result of defendants’ actions and non-actions, plaintiffs/petitioners have suffered

loss of their statutory rights.


                                                   -9-
           Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 10 of 11. PageID #: 10



                                              COUNT IV

                                     (Violation of Asylum Statute)

          49. All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          50. Under United States law, non-citizens with a well-founded fear of persecution shall

have the opportunity to obtain asylum in the United States. 8 U.S.C. Section 1158.

          51. Defendants’ separation of plaintiffs/petitioners from their families and failure to

grant parole while asylum proceedings are pending violates federal asylum law, because it

impedes their ability to pursue their asylum claims.

          52. As a result of defendants’ actions and non-actions, plaintiffs/petitioners have suffered

loss of their statutory rights.



                                        PRAYER FOR RELIEF

          Plaintiffs request that the Court enter a judgment against defendants and award the

following relief:

          A. Declare the separation of plaintiffs/petitioners Chavez and Sierra from their families

unlawful;

          B. Preliminarily and permanently enjoin defendants from continuing to separate Chavez

and Sierra from their families;

          C. Preliminarily and permanently enjoin defendants from continuing to detain Chavez

and Sirra absent an individualized hearing and a determination of risk of flight or danger to

society.


                                                  -10-
         Case: 4:18-cv-02292 Doc #: 1 Filed: 10/03/18 11 of 11. PageID #: 11



       D. Order defendants to immediately release Chavez and Sierra pending their asylum

hearings.

       E. Enjoin defendants from removing Chavez and Sierra from the United States until they

are reunited with their families, in the event they are not permitted to remain in the United States.

       F. Order the defendants to pay reasonable attorneys’ fees and costs;

       G. Order any other relief that is deemed appropriate.

                                              Respectfully submitted,



                                               /s/Kenneth D. Myers
                                              KENNETH D. MYERS [0053655]
                                              6100 Oak Tree Blvd., Suite 200
                                              Cleveland, OH 44131
                                              (215) 241-3900
                                               (440) 498-8239 Fax
                                               Kdmy@aol.com

                                              Counsel for plaintiffs/petitioners




                                                -11-
